Citation Nr: 0501655	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  03-21 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for prostate cancer claimed 
as secondary to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from October 1965 to January 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In that determination, the RO inter 
alia denied the appellant's claim of service connection for 
prostate cancer claimed as secondary to exposure to Agent 
Orange.  The appellant disagreed and this appeal ensued.  
This case has been advanced on the docket.  See 38 C.F.R. 
§ 20.900(c) (2004).

In October 2004, the appellant testified at a hearing before 
the undersigned Veterans Law Judge designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 2002).  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The claimant seeks to establish service connection for 
prostate cancer due to exposure to Agent Orange.  Service 
connection means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  In order to establish service 
connection, either the evidence must show affirmatively that 
such a disease or injury was incurred in or aggravated by 
service, or statutory presumptions may be applied.  There 
must be medical evidence of a current disability, medical or 
lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Service connection on a secondary basis is warranted when it 
is demonstrated that a disorder is proximately due to or the 
result of a disorder of service origin.  38 C.F.R. § 3.310 
(2004).  Additionally, when aggravation of a non-service-
connected condition is proximately due to or the result of a 
service-connected condition, the claimant shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  

VA regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
that a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era and has a disease listed at 3.309(e) (2004), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  A "herbicide agent" is a chemical in 
an herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.307(a) (2004).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
3.307(a)(6)(iii) (2004).  

The evidence of record documents the appellant's service in 
Vietnam by his receipt of the Vietnam Service Medal and the 
Vietnam Campaign Medal, service awards signifying service in 
Vietnam.  The record thus supports the conclusion that the 
appellant served in Vietnam, and thereby had qualifying 
service in the Republic of Vietnam during the Vietnam era.  
See 38 C.F.R. 3.307(a)(6)(iii), 3.313(a) (2004).  

VA regulations provide that if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, prostate cancer (as well as other specified 
diseases) shall be service- connected if the requirements of 
38 C.F.R. 3.307(a)(6) (2003) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. 3.307(d) 
(2003) are also satisfied.  38 C.F.R. § 3.309(e) (2004).  The 
appellant might alternatively establish service connection 
with proof of actual direct causation.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  

At his hearing in October 2004, the appellant identified two 
physician who he claims have treated him for prostate cancer.  
It does not appear from the claims file that these physicians 
have been identified, nor that their records have been 
obtained.  Moreover, the report of a VA examination in July 
2002 indicated that the next day the appellant was to undergo 
a needle biopsy of the prostate to determine whether he had 
prostate cancer.  The record does not contain any indication 
such a record has been obtained.  VA examination in December 
2003 reported no diagnosis of prostate cancer, though the 
report indicates the examiner told the appellant the only way 
to diagnosis prostate cancer was by a prostate biopsy.  At 
this same examination, the appellant indicated he received 
private treatment for prostate cancer.  Because the record 
does not currently show a diagnosis of prostate cancer, 
though the appellant maintains he has that cancer and the 
criteria for establishing service connection require medical 
evidence of that diagnosis, the claim must be remanded for 
further evidentiary development.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002); 38 C.F.R. § 3.159 
(2004); and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002), have been satisfied.  In 
particular, the RO must inform the 
claimant (1) about the information and 
evidence not of record that is necessary 
to establish the claims; (2) about the 
information and evidence that VA will 
seek to provide; (3) about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.  

2.  Ask the appellant to (1) provide the 
name of the VA medical facility where he 
had a biopsy of the prostate in July 
2002, and (2) to provide authorizations 
for release of information concerning the 
private physician he noted in the 
December 2003 examination treats him for 
prostate cancer and the two physicians he 
identified in the hearing testimony of 
October 2004.  Associate all documents 
obtained with the claims file.  

3.  Upon receipt of the name of the VA 
medical facility where he had a prostate 
biopsy in July 2002, contact that VA 
medical facility and obtain all medical 
documents pertaining to that biopsy or to 
any treatment or diagnosis of prostate 
cancer.  Associate all documents obtained 
with the claims file.  

4.  Upon receipt from the appellant of 
authorization to contact the physicians 
he identified at the examination and 
hearing, ask each physician to provide 
copies of all medical records attesting 
to a diagnosis of prostate cancer.  If no 
such medical records show a diagnosis of 
prostate cancer, ask the physician(s) to 
so respond.  Associate all documents 
obtained with the claims file.  

5.  Arrange for the claims file to be 
reviewed by an appropriate VA physician 
to determine whether the appellant has 
prostate cancer.  Send the claims folder 
to the physician for review; the report 
written by the physician should 
specifically state that such a review was 
conducted.  Ask the physician to opine - 
based on review of the evidence of 
record, the results of appropriate 
medical tests or other procedures 
necessary to substantiate a diagnosis, 
and using her or his professional 
expertise - whether the appellant has 
prostate cancer.  If additional 
diagnostic tests or procedures are needed 
to confirm such a diagnosis, those tests 
or procedures must be conducted and the 
examination report must show the 
physician's comments regarding those 
tests or procedures.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  All 
indicated tests should be conducted and 
those reports should be incorporated into 
the examination and associated with the 
claims file.  

6.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  The appellant has the right to submit 
additional evidence and argument on the matter herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P .RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



